I agree with the majority that summary judgment was properly entered for Crum  Forster in this case. However, what is troubling to me is the fact that while Halegua did not know the pieces of art were stolen when he acquired them, he did know the pieces of art were stolen at the time he acquired the all-risk insurance and failed to disclose this fact to the insurance company. But even if that were not found to be a proper basis on which to deny coverage, and even if Halegua had an insurable interest in the property based upon the economic interest analysis set forth in Phillips v. Cincinnati Ins. Co. (1979),60 Ohio St.2d 180, 14 O.O.3d 413, 398 N.E.2d 564, according toPhillips such an interest is good against all the world except the true owner. Since the confiscation of the property by the police was on behalf of the true owner of the property, any interest Halegua might claim to have had is defeated. For these reasons, I would affirm the judgment of the trial court.